Citation Nr: 9911860	
Decision Date: 04/30/99    Archive Date: 05/06/99

DOCKET NO.  95-29 685	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Fetty, Associate Counsel


INTRODUCTION

The veteran had active service from May 1965 to February 
1987.  His DD-214 reflects that he received the Combat Action 
Ribbon for service in Vietnam.  

By Department of Veterans Affairs (VA) Regional Office in 
Pittsburgh, Pennsylvania (RO), decision of November 1991, a 
claim for service connection for PTSD was denied on the basis 
of no clear diagnosis of PTSD.  The veteran submitted a 
notice of disagreement in August 1992.  In a February 1993 RO 
rating decision, the RO continued denial of service 
connection for PTSD.  In February 1993, the RO notified the 
veteran of the denial and of his appeal rights and a 
supplemental statement of the case was issued.  The veteran 
submitted a substantive appeal in November 1994.  As the 
substantive appeal was not timely received at the RO, the 
February 1993 rating decision became final.  This appeal 
arises from a June 1995 RO rating decision that denied the 
veteran's application to reopen a claim for service 
connection for PTSD.  The veteran has appealed to the Board 
of Veterans' Appeals (Board) for favorable resolution of the 
claim.

Since the February 1993 adverse decision, the veteran has 
submitted additional medical evidence including a clear 
diagnosis of PTSD.  The Board finds that the newly submitted 
evidence satisfies the definition of "new and material" 
evidence.  The claim for service connection is therefore 
reopened and the Board will review it on a de novo basis.  
See 38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156(a) (1998); 
Evans v. Brown, 9 Vet. App. 273 (1996); Manio v. Derwinski, 1 
Vet. App. 140 (1991).

Although the RO has handled the current appeal from the 
perspective of whether there is new and material evidence to 
reopen the claim, the Board finds there is no prejudice to 
the veteran in appellate review on a de novo basis.  This is 
particularly so, as the file shows that the veteran has 
extensively argued the merits of his claim, is aware of all 
pertinent evidence and controlling legal authority on the 
issue of service connection for PTSD, and the final 
disposition is favorable to the veteran.  See Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993).  

FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
determination of this appeal has been obtained by the RO.

2.  The veteran served in combat in Vietnam.

3.  Competent medical evidence of a diagnosis of PTSD linked 
to combat in Vietnam has been submitted.  

4.  It is at least as likely as not that the veteran has 
PTSD.


CONCLUSION OF LAW

PTSD was incurred in active service.  38 U.S.C.A. §§ 1110, 
5107(b) (West 1991); 38 C.F.R. §§ 3.303, 3.304 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran's service medical records are completely negative 
for PTSD. 

The veteran submitted a claim for service connection for PTSD 
in June 1991.  At that time, he reported that he patrolled 
the rivers in South Vietnam, was in two firefights, and 
related stressful memories of those events.

An August 1991 VA examination report notes that the veteran 
was evaluated for a nervous condition.  The report notes that 
he received regular treatment at a VA PTSD clinic.  Symptoms 
were noted and the diagnostic impression on Axis I was 
history of alcohol abuse.  An Axis II provisional diagnosis 
of antisocial personality disorder was also given.  His angry 
outbursts were felt to be possibly related to a personality 
disorder although temporal lobe epilepsy due to earlier head 
trauma was also suspect.  

In November 1991, the RO denied service connection for PTSD.

In August 1992, the veteran submitted a notice of 
disagreement with the November 1991 rating decision.  In 
September 1992, the RO issued a statement of the case.

In October 1992, the RO received VA treatment reports 
reflecting treatment at various times during 1991 and 1992.  
These reports indicate that the veteran attended weekly and 
sometimes daily therapy sessions for PTSD and for other 
disorders.  A January 1991 report notes that the veteran was 
assigned to river patrol boats in South Vietnam, came under 
attack, and saw U.S. troops killed in action.  An Axis I 
diagnosis of PTSD was given.  A June 1991 hospitalization 
report indicates that the veteran was hospitalized for three 
weeks for VA psychiatric treatment.  Upon discharge, the Axis 
I diagnoses were adjustment disorder with mixed emotional 
features, PTSD; and, alcohol dependence in remission.  

In January 1993, the veteran underwent VA mental disorders 
examination.  The report indicates that the veteran denied 
intrusive recollections of Vietnam; however, it also 
indicates that he reported that his most traumatic event was 
when his ship fired on friendly forces killing eight.  The 
diagnostic impressions on Axis I were history of major 
depression, and alcohol dependence in full remission, by 
history.

In February 1993, the RO issued a supplemental statement of 
the case addressing service connection for a psychiatric 
disorder to include PTSD.  In a February 1993 RO rating 
action, service connection for PTSD was denied on the basis 
of no current diagnosis of the condition.  The veteran was 
notified of that decision and of his appeal rights by letter 
dated February 22, 1993.

The claims folder indicates that a substantive appeal, dated 
in November 1994, was received in November 1994.  

In April 1995, the RO received additional VA reports 
indicating treatment at various times during 1992, 1993, and 
1994.  According to the reports, diagnostic impressions of 
depressive disorder, NOS (not otherwise specified) and 
history of alcohol abuse were given in 1992.  A January 1993 
report notes an impression of PTSD by history.  The veteran 
was hospitalized for 22 days during March 1993.  The 
discharge impressions included "PTSD, provisional."  A 
January 1994 report notes a diagnosis of atypical affective 
disorder.  A March 1994 report reflects that after an 
interview with the veteran and a review of the records, the 
mental health professional rendered a diagnosis of PTSD.  A 
May 1994 report again reflects that the only diagnosis was 
atypical affective disorder.

In a June 1995 rating decision, the RO determined that new 
and material evidence had not been submitted to reopen the 
claim

A letter dated in October 1995 from a VA staff psychiatrist 
indicates that the veteran's PTSD diagnosis was recorded 
because of his experience in Vietnam and was not related to 
any industrial injury.  

In April 1996, the veteran testified before an RO hearing 
officer that he currently received VA treatment for PTSD.  He 
testified that his VA psychiatrist had rendered a diagnosis 
of PTSD related to combat and he recalled stressful events 
concerning service in Vietnam.  

In May 1996, the RO received VA treatment reports dated in 
1995 and 1996.  The reports reflect that a history of PTSD 
was noted at various times.  

A February 1997 VA report reflects hospitalization for 
psychiatric and psychological evaluation.  The Axis I 
discharge diagnosis was impulse control problems, NOS. 

In March 1997, the veteran reported his military history and 
his stressful events in Vietnam.  

A January 1998 VA hospital report reflects an 18-day 
inpatient stay for PTSD treatment.  The discharge diagnosis 
was PTSD on Axis I.  

An August 1998 VA PTSD examination report reflects an Axis I 
diagnosis of alcohol dependence, in full remission.  The 
psychiatrist reported that the veteran's psychiatric problems 
were related to antisocial personality disorder and that he 
did not meet the criteria for PTSD.  A VA treatment report 
dated two days later reflects Axis I diagnoses of impulse 
control disorder and possible PTSD.  In October 1998, an 
impression of PTSD was given.

II.  Legal Analysis

The record shows that the veteran's claim is well grounded, 
meaning that it is plausible.  The Board finds that all 
relevant evidence for equitable disposition of this claim has 
been obtained and that no further assistance to the veteran 
is required to comply with the VA duty to assist him.  
38 U.S.C.A. § 5107(a) (West 1991).  

In order to establish service connection for a disorder, the 
evidence must demonstrate the presence of it and that it 
resulted from disease or injury incurred in service.  See 
38 U.S.C.A. §§ 1110 (West 1991); 38 C.F.R. § 3.303 (1998).  
In accordance with 38 U.S.C.A. § 1110 (West 1991) and 
38 C.F.R. § 3.304(f) (1998), service connection for PTSD 
requires: medical evidence establishing a clear diagnosis of 
the condition; credible supporting evidence that the claimed 
in-service stressors actually occurred; and, medical evidence 
of a link between current symptoms and the claimed in-service 
stressor.  See Cohen v. Brown, 10 Vet. App 128, 138 (1997); 
Moreau v. Brown, 9 Vet. App. 389, 394-95 (1996).

In Zarycki v. Brown, 6 Vet. App. 91 (1993), the United States 
Court of Veterans Appeals (Court) held that the presence of a 
recognizable stressor is the essential prerequisite to 
support the diagnosis of PTSD.  The Court also held that 
38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304 contemplate 
evidence establishing a stressor while the veteran engaged in 
combat with the enemy.  See Hayes v. Brown, 5 Vet. App. 60 
(1993).  Where the veteran was engaged in combat and the 
claimed stressors are related to such combat, the veteran's 
lay testimony must be accepted as conclusive as to their 
actual occurrence and no further development for 
corroborative evidence will be required.  See 38 C.F.R. 
§ 3.304(f); West v. Brown, 7 Vet. App. 70, 76 (1994). 

Initially, the Board notes that since the prior adverse 
decision, the veteran has submitted medical evidence of a 
diagnosis of PTSD.  As the previous denial of the claim was 
based on the lack of a diagnosis of PTSD, this medical 
evidence was determined to be new and material evidence and 
the case is now reopened.  After reviewing all the evidence 
in the claims file, the Board notes that regardless of 
whether other Axis I diagnoses have been given from time to 
time, and that on one occasion, a VA psychiatrist felt that 
the veteran did not meet the criteria for PTSD, the fact 
remains that PTSD with a causal nexus to combat service has 
been diagnosed on several occasions.  Because the veteran's 
service records indicate award of the Combat Action Ribbon, a 
citation that is accepted as conclusive evidence of combat, 
the Board finds that the veteran has served in combat with 
the enemy and that no additional verification of his claimed 
stressor is necessary.  See 38 C.F.R. § 3.304(f).  

As the VA diagnoses of PTSD are clearly supportive of the 
claim, the only inquiry remaining for resolution is whether 
those diagnoses are outweighed by those to the contrary.  The 
Board finds no indication that the facts relied on by the VA 
mental health experts who diagnosed PTSD are not correct or 
that the applicable criteria for a diagnosis of PTSD were not 
used.  That the veteran has PTSD is far from certain.  But 
the standard of proof is not certainty.  The Board finds that 
the evidence for and against the claim is at least in 
equipoise on this point.  The claim for service connection 
for PTSD must therefore be granted.  38 U.S.C.A. § 5107(b).







ORDER

The claim for service connection for PTSD is granted.



		
	J. E. Day
	Member, Board of Veterans' Appeals

 

